Order entered May 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01455-CR
                                   No. 05-12-01456-CR

                                BRYAN BAUM, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                       Trial Court Cause Nos. 2-12-213, 2-12-214

                                         ORDER
      The Court GRANTS appellant’s motion for extension of time to file appellant’s brief.


      We ORDER appellant to file the brief within TEN DAYS from the date of this order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE